Citation Nr: 0418430	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-11 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

2.  Entitlement to service connection for diabetic 
retinopathy, including as due to herbicide exposure, to 
include the issue of whether an adequate substantive appeal 
was timely filed.

3.  Entitlement to service connection for hypertension, to 
include the issue of whether an adequate substantive appeal 
was timely filed.

4.  Entitlement to service connection for ulcerative colitis, 
to include the issue of whether an adequate substantive 
appeal was timely filed.

5.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
July 1970.

The claims concerning service connection for diabetes 
mellitus and a rating in excess of 70 percent for PTSD come 
to the Board of Veterans' Appeals (Board) from a December 
2001 RO rating decision.  The veteran filed a notice of 
disagreement in March 2002, the RO issued a statement of the 
case in July 2002.  The veteran's substantive appeal 
concerning his claim for service connection for diabetes 
mellitus was filed in July 2002, while his substantive appeal 
concerning his claim for an increased rating for PTSD was 
filed in August 2002.  The claim for service connection for 
diabetes mellitus is discussed in the decision section.

The claim for an increased rating for PTSD, and the claims 
for service connection for diabetic retinopathy, 
hypertension, and ulcerative colitis, are all addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  During his active duty in the Navy, the veteran did not 
serve within Vietnam (including on its inland waterways); 
rather, he had service in a deep-water vessel offshore of 
Vietnam and was not exposed to Agent Orange in service. 

2.  The veteran's current diabetes mellitus began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 
VAOPGCPREC 27-97 (July 23, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran originally filed a claim for benefits on a VA 
Form 21-526 in February 1998.  His informal claim for service 
connection for diabetes mellitus (made in a written 
statement) was received in March 2001.  He has not raised an 
issue as to the provision of a form or instructions for 
applying for benefits, and there is no such issue in this 
case.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Following receipt of his substantially complete claim in 
March 2001, the RO (in a June 2001 letter) essentially 
provided the veteran notice about what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence had to be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for him to submit any evidence in his possession 
that pertained to his claim.  Thereafter, by an December 2001 
rating decision, the RO adjudicated his claim.  The RO then 
sent the veteran notice of this rating decision in December 
2001, a statement of the case in July 2002, and supplemental 
statements of the case in November 2003 and January 2004.  
All these documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).    

During the course of this appeal, the RO has obtained and 
reviewed service medical records, VA medical records, private 
medical records, and written statements from the veteran.  
The veteran has not indicated that there are any outstanding 
records pertinent to his claim.  The Board acknowledges that 
during a November 1998 VA hospitalization, the veteran 
reported that he had been receiving disability benefits from 
the Social Security Administration (SSA) for approximately 
three months.  To date, the RO has never sought records from 
the SSA.  The veteran, however, has never suggested that 
these SSA records would contain a medical opinion relating 
any current diabetes mellitus to his service or to exposure 
to Agent Orange.  Therefore, the Board finds that a remand to 
seek records from the SSA would only serve to delay the 
veteran's appeal.  VA has fulfilled its duty to seeking 
relevant records.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3), (d).  

The veteran underwent a VA diabetes mellitus examination in 
September 2001.  The report of this examination has been 
reviewed by the Board.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran testified before a local hearing officer in 
September 2003.  The transcript of this hearing has been 
reviewed by the Board.  

The RO substantially met its applicable duties to notify and 
assist, and discussed 38 C.F.R. § 3.159 in its July 2002 
statement of the case.  There are no areas in which further 
development may be fruitful, and there would be no possible 
benefit to remanding this claim or to otherwise conduct any 
other development.  


II.  Claim for service connection

The veteran is essentially seeking service connection for 
diabetes mellitus, which he alleges arose as a result of 
exposure to herbicides while on active duty.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including diabetes 
mellitus, will be rebuttably presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases, including Type II 
diabetes, will be presumed if they are manifest to a 
compensable degree within specified periods after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For 
the purpose of this Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran had active service in the Navy from June 1968 to 
July 1970, at which time he was administratively separated.  
The claims file does not include the veteran's DD Form 214, 
but it does contain numerous personnel records (none of which 
indicate that he was discharged dishonorably or under 
dishonorable conditions).      

Service medical records do not show any diagnosis of diabetes 
mellitus in service, and multiple urinalyses were negative 
for sugar, including on the separation examination in July 
1970.  Private treatment records reflect that the veteran was 
treated for diagnosed diabetes mellitus as early as September 
1992.  

The veteran has acknowledged (such as during a September 2001 
VA examination) that his diabetes mellitus was not found 
until many years after his discharge from active duty.  The 
evidence indeed shows that diabetes was not present during 
service or for many years later, and no medical professional 
has opined that there is a relationship between any current 
diabetes mellitus and his period of active duty.  Thus, there 
is no basis for service connecting diabetes mellitus on a 
direct basis or presumptively as a chronic disease under 38 
C.F.R. § 3.309(a).

However, the veteran's primary contention is that his 
diabetes mellitus should be service connected under the Agent 
Orange presumption based on Vietnam service.  At the 
September 2003 hearing, he asserted that he had service 
aboard a ship (the USS Douglas H. Fox) in the territorial 
waters off Vietnam in 1969.  In an August 1997 written 
statement, he wrote that when the USS Fox reached the 
"gunline" near Vietnam in March 1969, he was taken from the 
engine room and put in a gun mount as a gun powder man.  This 
gun mount apparently fired at on shore targets.  Spotters 
apparently would then go to the target area and communicate 
the body count to the USS Fox.  At a June 1998 VA PTSD 
examination, the veteran stated that he had fired on village 
people in Vietnam and could remember hearing the screams of 
families as they were being killed.  

He has also contended that his active duty in 1969 also 
included traveling up the Mekong River in a "tin cup" 
(i.e., swift boat), in a combat zone near Saigon which was 
"well saturated with Agent Orange."  He said that he spent 
a full year in Vietnam, but that at no time did he step off 
the boat ("to drink a coke, smoke a cigarette, or 
[urinate]").  He said that "(t)hey wouldn't let us off the 
boat."  In any case, he claims to have been exposed to Agent 
Orange in the course of this service.

In a precedent opinion, the VA General Counsel (GC) 
determined that for purposes of 38 U.S.C.A. § 101(29)(A), 
which defines the Vietnam era, service on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam. 
VAOPGCPREC 27-97 (July 23, 1997).  In the opinion, the GC 
noted that the general definition of the Vietnam era in 
section 101(29) was meant to acknowledge the period during 
which United States personnel accompanied Vietnamese troops 
on combat missions within Vietnam.  The opinion contrasted 
this with the references to service "in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, which were included for a 
specific purpose relating to the use of herbicide agents in 
Vietnam.  The opinion went on to note the provisions of 38 
C.F.R. § 3.307(a)(6)(iii), cited above.

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93 (August 12, 1993).  

More recently, the VA has reiterated its position that 
service in deep-water naval vessels - like the USS Fox - 
offshore of Vietnam is not included as "service in the 
Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases including diabetes.  The 
comments section in Federal Register announcement of final 
rule adding diabetes to the list of Agent Orange presumptive 
diseases includes the following text:

Another commenter urged VA to use this 
rulemaking to define service in the 
Republic of Vietnam to include service in 
Vietnam's inland waterways or its 
territorial waters.  The commenter 
asserted that U.S. military personnel 
were exposed to herbicides while serving 
in those locations. 
 
Title 38 U.S.C. 1116 requires that a 
veteran have served "in the Republic of 
Vietnam" to be eligible for the 
presumption of exposure to herbicides.  
We believe that it is commonly recognized 
that this term includes the inland 
waterways. 
 
With respect to offshore service, 38 CFR 
3.307(a)(6)(iii) provides that "Service 
in the Republic of Vietnam " includes 
service in offshore waters or other 
locations only if the conditions of 
service involved duty or visitation 
within the Republic of Vietnam.  In 
interpreting similar language in 38 
U.S.C. 101(29)(A), VA's General Counsel 
has concluded that service in a deep-
water vessel in waters offshore the 
Republic of Vietnam does not constitute 
service "in the Republic of Vietnam." 
(See VAOPGCPREC 27-97).  VA's regulatory 
definition of "Service in the Republic 
of Vietnam" predates the enactment of 
section 1116(a)(3) (see former 38 CFR 
3.311a(a)(1) (1990)), and we find no 
basis to conclude that Congress intended 
to broaden that definition.  The 
commenter cited no authority for 
concluding that individuals who served in 
the waters offshore of the Republic of 
Vietnam were subject to the same risk of 
herbicide exposure as those who served 
within the geographic boundaries of the 
Republic of Vietnam, or for concluding 
that offshore service is within the 
meaning of the statutory phrase "Service 
in the Republic of Vietnam."  We 
therefore make no change based on this 
comment. 

66 Fed. Reg. 23166 (May 8, 2001).

Many records pertaining to the veteran's service in the Navy 
were obtained in the course of developing a claim for service 
connection for PTSD.  One such record confirms that the USS 
Fox's itinerary in 1969 included conducting operations in the 
Vietnam Combat Zone from March 2 to March 7, from March 11 to 
April 2, from April 22 to May 5, from May 19 to June 4, and 
from July 12 to July 15.  Other entries indicate that in 
March 1969, the veteran served on the USS Fox within the 
contiguous waters of Vietnam in direct support of military 
operations in Vietnam, and that he was authorized to wear one 
Bronze Star in the Vietnam Service Medical based on service 
in an unnamed campaign beginning March 4, 1969.   

A written history of the USS Fox for 1969 indicates that in 
March of that year, the ship sat on the gunline at Vung Tau 
Harbor, expending ammunition for harassment and interdiction 
fire purposes.  After leaving Vung Tau Harbor, the USS Fox 
spent three days in the Tonkin Gulf participating in gunnery 
exercises.  The history also references the USS Fox's 
involvement in naval gunfire support missions on the gunline 
between March through June of 1969.  Additional Navy records 
detail the types and number of artillery fired by the USS Fox 
upon targeted Vietcong camps, bridges, trenches, assembly 
areas, observations posts, storage areas, bunkers, and other 
structures between March and April of 1969.   

While these records (collectively) confirm that the USS Fox 
supported combat operations in Vietnam at various times in 
1969 (including firing ammunition on the offshore gunline at 
targets within the country), none of the records reflect that 
the USS Fox ever docked in a Vietnam harbor during 1969, or 
that the veteran ever set foot in Vietnam, served on a swift 
boat, or otherwise traveled in Vietnam's inland waterways.  
Therefore, the veteran is simply not entitled to presumptive 
service connection for diabetes mellitus due to herbicide 
exposure.  Furthermore, there is no evidence that he was 
actually exposed to Agent Orange while serving aboard the USS 
Fox.  Consequently, service connection may not be granted 
under the Agent Orange provisions of the law.

The weight of the evidence establishes that the veteran's 
current diabetes mellitus began many years after service and 
was not caused by any incident of service.  The preponderance 
of the evidence is against the claim for service connection 
for diabetes mellitus.  Thus the benefit- of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure, is denied.

REMAND

Service connection for diabetic retinopathy, hypertension, 
and ulcerative colitis

The threshold question for these service connection claims is 
whether the veteran has submitted timely substantive appeals.  

An appeal to the Board consists of a timely filed notice of 
disagreement to the RO rating decision and, after a statement 
of the case is issued, a timely filed substantive appeal.  
The claimant has one year from the date of notification of 
the rating decision to file an notice of disagreement to 
initiate the appeal process.  A statement of the case is then 
forwarded by the RO to the claimant.  To complete the appeal, 
the claimant must then file a substantive appeal with the RO 
within 60 days of the mailing date of the statement of the 
case, or within the remaining time, if any, of the one-year 
period beginning on the date of notification of the rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

By a December 2001 rating decision, the RO (in pertinent 
part) denied service connection for diabetic retinopathy, 
hypertension, and ulcerative colitis.  The RO notified the 
veteran of these denials in a letter dated on December 28, 
2001.  The veteran indicated his disagreement with the 
denials in a notice of disagreement filed in March 2002, and 
the RO issued a statement of the case in July 2002.  However, 
the veteran did not reference these denials of service 
connection on a VA Form 9 filed in August 2002, nor in any 
other written submissions filed by December 28, 2002 (one 
year after he received notice of the December 2001 rating 
decision).  Therefore, the RO should consider the issue of 
whether timely substantive appeals were filed concerning the 
issues of entitlement to service connection for diabetic 
retinopathy, hypertension, and ulcerative colitis.  

PTSD

The veteran is seeking a rating in excess of 70 percent for 
PTSD (by a May 1999 rating decision, he was granted 
entitlement to a total rating based on individual 
unemployability).  In any case, VA last conducted a 
psychiatric examination of the veteran over five years ago, 
in June 1998.  The report of that examination is too dated to 
be properly considered "contemporaneous."  See, e.g., Green 
v. Derwinski, 1 Vet. App. 121 (1991).  A new examination is 
therefore necessary, after updated treatment records are 
sought.

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
PTSD symptoms since August 2003 (the last 
time VA records were associated with the 
claims file).  Provide him with release 
forms and ask him to sign and return a 
copy for each non-VA health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform the 
veteran that adjudication of his claim 
will continue without these records 
unless he is able to submit them.  Allow 
an appropriate period for response.  
  
2.  Arrange for a new psychiatric 
examination of the veteran with the 
appropriate VA medical facility.  Send 
the claims folder to the examiner for 
complete review of the record prior to 
the examination.  Ensure that the 
examiner conducts any necessary testing 
and addresses the following questions:  

a).  What is the severity of the 
veteran's PTSD, including in terms 
of any social impairment, effect on 
work efficiency, and ability to 
perform occupational tasks? 

b).  What is the appropriate Global 
Assessment of Functioning score for 
his PTSD, and why?

c).  Without taking his age 
into account, how does the 
veteran's PTSD affect his 
ability to be gainfully 
employed? 

3.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159(b).  If the psychiatric 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it for revision.

4.  Give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
whether timely substantive appeals were 
filed concerning the claims for service 
connection for diabetic retinopathy, 
hypertension, and ulcerative colitis.  
Thereafter, provide the veteran and his 
representative with a supplemental 
statement of the case on the issue of the 
timeliness of the appeals concerning 
these claims, and give them an 
opportunity to respond.  

5.  Thereafter, readjudicate the claim 
for a rating in excess of 70 percent for 
PTSD.  If it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and discussing 
all pertinent rating criteria and other 
legal authority.  Allow an appropriate 
period for response before returning the 
claims file to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



